Mr. Justice McKinney
delivered the opinion of the Court.
Paul Mooningham, a minor under sixteen years of age, was adjudged a delinquent-and committed to the Tennessee Training and Agricultural School for Boys by the juvenile court of Davidson county.
*648His mother filed a petition for certiorari and superse-deas in the circuit court of Davidson county, by which she sought to have the judgment of the juvenile court reversed and her son discharged.
The circuit judge heard the evidence and dismissed her petition. The case has been appealed to this court.
We are without jurisdiction in the matter, and the appeal should have been taken to the court of civil appeals.
By referring to section 6321 of Shannon’s Code, and the cases cited thereunder, it will be noted that this court has jurisdiction in cases appealed from the circuit court in only four instances, to-wit: -
(1) Where the constitutionality of a statute is involved.
(2) Election-contests.
(3) S'uits involving State revenue.
(4) Ejectment suits.
None of these questions are-involved in this case.
Neither is the procedure in, such .cases criminal. Juvenile Court of Shelby County v. State ex rel., 139 Tenn., 549, 201 S. W., 771, Ann. Cas., 1918D, 752; Childress v. State, 133 Tenn., 121, 179 S. W., 643.
It follows that an order transferring the case to the court of civil appeals will be entered.